Citation Nr: 0113678	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO. 01-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to December 
1968.  

This appeal arises from an October 2000 rating decision in 
which the RO confirmed and continued a 10 percent evaluation 
for degenerative joint disease of the right knee.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in March 2001.  A transcript of the hearing is of 
record.


REMAND

The veteran contends that his service-connected right knee 
disorder is more severe than currently evaluated and should 
receive a higher evaluation.  In particular, the veteran 
states that the severity of his right knee disorder hinders 
his employment as a construction worker.

The United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals, prior 
to March 1, 1999) (Court) has held that, when a veteran 
alleges he suffers pain due to a service-connected 
musculoskeletal disability in which the degree of disability 
is based on consideration of limitation of motion, an 
examiner's report should include an assessment of the degree 
of functional loss, if any, due to pain, weakened movement, 
excess or premature fatigability or incoordination.  DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45 (2000).



The Board notes that the veteran underwent VA orthopedic 
examination in October 2000.  The veteran indicated that his 
knee stiffens and that he has to walk with a limp on the 
right side.  He described the severity of the pain in his 
right knee on a scale of 1-10 as a 10 and that the pain is 
present most of the time.  He reported that he could not walk 
at his job like he used to. The examiner did conduct range of 
motion testing of  the right knee, but did not comment on the 
extent of functional loss due to pain and other factors in 
assessing the veteran's disabilities.

Furthermore, the veteran testified at the March 2001 hearing 
that his right knee was always swollen and that he cannot 
stand or walk for long periods of time.  He indicated that he 
has to wear a prescribed knee brace.  He reported frequent 
instability of the knee and stated that he has fallen because 
of the instability.  He stated that the knee condition 
hindered his employment as a construction worker.  He also 
reported that since the VA orthopedic examination of October 
2000, he has received treatment for his right knee at the VA 
Medical Centers (VAMC) in Dublin and Augusta, Georgia and at 
the Piedmont Sports Clinic in Centerville, Georgia.

Given the inadequate VA examination findings and the 
veteran's testimony on appeal, the Board finds that it would 
be helpful to have the veteran undergo further VA examination 
to obtain findings pertinent to evaluating the right knee 
disability.  In addition to the DeLuca findings, noted above, 
the examiner's comments as to whether the veteran has both 
arthritis (resulting in limited and/or painful motion), and 
instability affecting the right would be helpful in resolving 
the issue on appeal, as, under such circumstances, the 
veteran may be entitled to separate evaluations for arthritis 
and instability.  See VAOPGCPREC 23-97 (1997), and VAOPGCPREC 
9-98 (1998).  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claims.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
appellant fails to report to the scheduled examination, the 
RO should obtain and associate with the record any notice(s) 
of the examination sent to the appellant.  

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities or other 
governmental entities.  The veteran has reported that he has 
received treatment from the Dublin and Augusta VAMC's.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain and 
associate with the claims file records treatment records form 
the Piedmont Sports Clinic in Centerville, Georgia, and from 
any other source(s) or facility(ies) identified by the 
veteran.  

On remand, the RO should also ensure compliance with the 
notice and duty to assist provisions contained in Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  This should include consideration of 
whether any additional notification or development action is 
required under the Act.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the record all outstanding pertinent 
medical records from the Dublin and 
Augusta VAMC's, as well as from the 
Piedmont Sports Clinic in Centerville, 
Georgia and any source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and he and his representative should be 
so notified.  The veteran is also free to 
submit any pertinent medical records in 
his possession.

2.  After all available medical records 
are associated with the veteran's claims 
file, the veteran should be afforded a VA 
orthopedic examination to determine the 
present severity of his service-connected 
degenerative joint disease of the right 
knee.  The entire claims folder, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by each physician designated to examine 
the veteran.  All appropriate tests and 
studies, to include X-rays and range of 
motion studies (the latter expressed in 
degrees) should be conducted, and all 
clinical findings should reported in 
detail.

The examiner should also indicate whether 
the service-connected right knee 
disability encompasses both arthritis 
(resulting in limited and/or painful 
motion) and instability.  If instability 
is also diagnosed, the examiner should 
provide an assessment as to whether such 
instability is best characterized as 
slight, moderate, or severe.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth
in a typewritten report.

3.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  After completion of the requested 
development, and any other indicated 
development and/or notification action, 
the RO should readjudicate the claim on 
appeal in light of all relevant evidence 
of record, and all pertinent legal 
authority, to include 3.655, as 
appropriate.  Otherwise, adjudication of 
the increased rating claim should 
include, pursuant to the authority cited 
to above, consideration of whether 
separate ratings for arthritis and 
instability are warranted and the extent 
of functional loss due to pain and other 
factors.  The RO should also address 
whether the criteria for submission of 
for assignment of any higher evaluation 
on an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b) (2000) have been 
met.  The RO must provide full reasons 
and bases for its determinations, 
addressing all matters and concerns noted 
in this REMAND.

7.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be given an 
opportunity to submit additional evidence 
and/or argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



